DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel G. Shanley (Registration No. 54863) on February 24, 2021 and March 1, 2021.
Amendment to the claims:

Claim 1 (Currently amended) A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used for searching for the protection target, when the currently-selected movable and a new movable body enters the search area, wherein the protection target is a person.

Claim 10 (Currently amended) The rescue system according to claim 2, wherein -3- 116447.0000033 EMFUS 83879685vlPATENT U.S. Application No. 16/189,092 Attorney Docket No. 116447.0000033 the server is configured to determine a protection level for the protection target, using information from the selected movable body, when the protection level is larger than a threshold value, the server is configured to make a rescue request to a rescue group, and the protection level is determined in accordance with at least one of a location where the protection target is detected, a time when the protection target is detected, weather when the protection target is detected, and a condition of the protection target when the protection target is detected.

Claim 11 (Currently amended) The rescue system according to claim 2, wherein when a location where the protection target is detected is out of a predetermined range, the server is configured to make a rescue request to a rescue group, wherein the predetermined range is a usual activity area of the protection target.

Claim 12 (Currently amended) The rescue system according to claim 2, wherein when the server makes a rescue request to a rescue group, the server is configured to provide the rescue group with a notification of positional information about the protection target, and in response to the rescue request from the server, the rescue group dispatches a person in charge to a location indicated by the positional information.

Claim 14 (Currently amended) A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body-as a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area [[or]] and a new movable body enters the search area, wherein the protection target is a person.

Claim 15 (Currently amended) A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be searched for the protection target; acquiring positional information about the plurality of movable bodies; selecting, from movable bodies located within the search area, at least one movable body a selected movable body; [[and]] outputting, to the selected movable body, a command for causing the selected movable body to transmit information to the server; and and a new movable body enters the search area, wherein the protection target is a person.
Allowable Subject Matter
1.	Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area [[or]] and a new movable body enters the search area, wherein the protection target is a person.".
Prior arts of record fail to disclose “A rescue system for identifying and rescuing a protection target, using information from a detection device, the rescue system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the server and a new movable body enters the search area, wherein the protection target is a person.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-8, 10-13 and 16-17 depend on and further limit of independent claim 1, therefore claims 2-8, 10-13 and 16-17 are considered allowable for the same reason.
Regarding claim 14, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 14 "A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body-as a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used and a new movable body enters the search area, wherein the protection target is a person.".
Prior arts of record fail to disclose “A server used for a rescue system for identifying and rescuing a protection target, using information from a detection device, the server being configured to communicate with a plurality of movable bodies each equipped with the detection device, the server being configured to define a search area to be searched for the protection target, acquire positional information about the plurality of movable bodies and select, from movable bodies located within the search area, at least one movable body-as a selected movable body, output, to the selected movable body, a command for causing the selected movable body to transmit information to the server, and change the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area [[or]] and a new movable body enters the search area, wherein the protection target is a person.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Regarding claim 15, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 15 "A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be ; and changing the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area [[or]] and a new movable body enters the search area, wherein the protection target is a person.".
Prior arts of record fail to disclose “A rescue method for identifying and rescuing a protection target, using information from a detection device in a system, the system comprising: a plurality of movable bodies each equipped with the detection device; and a server configured to communicate with the plurality of movable bodies, the rescue method comprising, by the server: defining a search area to be searched for the protection target; acquiring positional information about the plurality of movable bodies; selecting, from movable bodies located within the search area, at least one movable body a selected movable body; [[and]] outputting, to the selected movable body, a command for causing the selected movable body to transmit information to the server; and changing the selected movable body used for searching for the protection target, when the currently-selected movable body moves to go out from the search area [[or]] and a new movable body enters the search area, wherein the protection target is a person.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683